Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 has been considered by the examiner.
The examiner notes that U.S. Patent Application Document US 2009/0084956 was listed twice on the IDS. The examiner has considered the document, but crossed out the second instance of it in order to avoid duplication.

Status of Claims
Claims 14-25 are pending.

Drawings
The drawings were received on 17 April 2020.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,663,709. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 14, US 10,663,709 claims a microscope system for imaging an image of an object (see claim 1, lines 1-2), comprising: a detector arranged in a vessel and configured to detect light from the object (see claim 1, lines 3-4); a microscope optical system comprising: a first optical system having a lens of a first magnification; and a second optical system having a lens of a second magnification which is higher than the first magnification (see claim 1, lines 5-10); a support member having a plurality of apertures including a second aperture (see claims 2 and 3) having a size that matches the second optical system and being disposed independently from the microscope optical system outside the vessel (see claim 1, lines 11-14); and the vessel having a first aperture on an optical path (see claim 1, line 15), wherein one of the first optical system or the second optical system is disposed to face the object, the second aperture is removed at a position proximate to a window on a side facing the object of the vessel on the optical path between the microscope optical system and the detector when the first optical system is disposed to face to the object, and the second aperture is inserted at the position on the optical path when the second optical system is disposed to face to the object (see claim 1, lines 16-27).

Claims 14-19 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of U.S. Patent No. 10,663,709 in view of Gat (US 2009/0084956) of record (hereafter Gat).
Regarding claim 14, US 10,663,709 claims a microscope system for imaging an image of an object (see claim 1, lines 1-2), comprising: a detector arranged in a vessel and configured to detect light from the object (see claim 1, lines 3-4); a microscope optical system comprising: a first optical system having a lens of a first magnification; and a second optical system having a lens of a second magnification which is higher than the first magnification (see claim 1, lines 5-10); a second aperture having a size that matches the second optical system and being disposed independently from the microscope optical system outside the vessel (see claim 1, lines 11-14); and the vessel having a first aperture on an optical path (see claim 1, line 15), wherein one of the first optical system or the second optical system is disposed to face the object, the second aperture is removed at a position proximate to a window on a side facing the object of the vessel on the optical path between the microscope optical system and the detector when the first optical system is disposed to face to the object, and the second aperture is inserted at the position on the optical path when the second optical system is disposed to face to the object (see claim 1, lines 16-27).
US 10,663,709 (claim 1) does not specifically claim a support member having a plurality of apertures that includes the second aperture.
However, Gat teaches an optical system for imaging an image of an object (see at least the abstract), comprising: a detector arranged in a vessel and configured to detect light from the object (see at least Fig. 17, IR camera 160, and paragraph [0029], where the camera can be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microscope system of US 10,663,709 to include the teachings of Gat so that the system comprises a support member having a plurality of apertures that includes the second aperture for the purpose of providing a mechanized device for automatically switching between various aperture sizes in order to match the various lenses used (see at least paragraphs [0028], [0053], and [0064] of Gat).

Regarding claim 15, US 10,663,709 as modified by Gat claims all of the limitations of claim 14.
US 10,663,709 also claims a driving mechanism for driving the second aperture and a control circuit for controlling the driving mechanism (see claim 4).

Regarding claim 16, US 10,663,709 as modified by Gat claims all of the limitations of claim 14.
US 10,663,709 also claims that the second aperture is configured to be inserted or removed at a position corresponding to a pupil position of the second optical system (see claim 5).

Regarding claim 17, US 10,663,709 as modified by Gat claims all of the limitations of claim 14.
US 10,663,709 also claims a third aperture disposed outside the vessel (see claim 6).

Regarding claim 18, US 10,663,709 as modified by Gat claims all of the limitations of claim 14.
US 10,663,709 also claims that the detector is a camera configured to detect infrared light emitted from a sample (see claim 7).

Regarding claim 19, US 10,663,709 as modified by Gat claims all of the limitations of claim 14.


Regarding claim 21, US 10,663,709 claims a microscopic observation method for imaging an image of an object using a microscope system (see claim 9, lines 1-2), comprising a microscope optical system comprising a first optical system having a lens of a first magnification and a second optical system having a lens of a second magnification which is higher than the first magnification (see claim 9, lines 3-6); a second aperture having a size that matches the second optical system and being disposed independently from the microscope optical system outside the vessel (see claim 9, lines 6-9), a detector arranged in the vessel (see claim 8, line 10), the vessel having a first aperture on an optical path between the microscope optical system and the detector (see claim 9, lines 10-12), the method comprising: locating the first optical system to face to the object and removing the second aperture (see claim 9, lines 16-18) at a position proximate to a window on a side facing the object of the vessel (see claim 9, lines 13-15) on the optical path of a light from the object between the microscope optical system and the detector (see claim 9, lines 18-20); by the detector, imaging the light passing through the first optical system (see claim 9, lines 21-22); locating the second optical system to face to the object and inserting the second aperture at the position on the optical path (see claim 9, lines 23-24); and by the detector, imaging the light passing through the second optical system and the second aperture (see claim 9, lines 26-27).
US 10,663,709 (claim 1) does not specifically claim that the microscope system comprises a support member having a plurality of apertures that includes the second aperture.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of US 10,663,709 to include the teachings of Gat so that the microscope system comprises a support member having a plurality of apertures that includes the second aperture for the purpose of providing a mechanized device for 

Regarding claim 22, US 10,663,709 as modified by Gat claims all of the limitations of claim 21.
US 10,663,709 also claims that the second aperture is inserted or removed at a position corresponding to a pupil position of the second optical system (see claim 10).

Regarding claim 23, US 10,663,709 as modified by Gat claims all of the limitations of claim 21.
US 10,663,709 also claims that the detector is a camera configured to detect infrared light emitted from a sample (see claim 11).

Regarding claim 24, US 10,663,709 as modified by Gat claims all of the limitations of claim 21.
US 10,663,709 also claims that the object is a semiconductor device (see claim 12).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,411,143. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 20, US 9,411,143 claims a microscope system for imaging an image of an object (see claim 1, line 1), comprising: a microscope optical system comprising a first optical .

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 9,411,143 in view of Wellman et al. (US 2004/0211907) of record (hereafter Wellman).
Regarding claim 25, US 9,411,143 claims a microscopic observation method for imaging an image of an object using a microscope system (see claim 13, lines 1-2) comprising a microscope optical system comprising a first optical system having a first magnification and a 
US 9,411,143 does not specifically claim that the warm stop is located at a position proximate to a window on a side facing the object of the vacuum vessel.
However, Wellman teaches an infrared optical system comprising a cold stop and a warm stop, wherein the warm stop comprises a reflective surface provided on a cold stop side (see at least paragraph [0043] and fig. 5, where 18a and 18b comprise the warm stop) and wherein the warm stop is located at a position proximate to a window on a side facing the object of the vacuum vessel (see at least fig. 5, where 18a and 18b are next to window 4).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 14-19 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gat (US 2009/0084956) of record (hereafter Gat), in view of Khurana et al. (US 6,825,978) of record (hereafter Khurana) and Wellman et al. (US 2004/0211907) of record (hereafter Wellman).
Regarding claim 14, Gat discloses an optical system for imaging an image of an object (see at least the abstract), comprising: a detector arranged in a vessel and configured to detect light from the object (see at least Fig. 17, IR camera 160, and page 3, paragraph [0029], where the camera can be built with a vacuum enclosure); an optical system comprising: a first optical system having a lens of a first magnification;  and a second optical system having a lens of a second magnification which is higher than the first magnification (see at least Fig. 17 and Page 5, paragraph [0053], where the optics can be switched between a wide field of view lens and a 
Gat does not specifically disclose a microscope system comprising a microscope optical system.
However, Khurana teaches a microscope system comprising a microscope optical system (see at least the abstract and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gat to include the teachings of Khurana so that the optical system is a microscope system comprising a microscope optical system for the purpose of applying the same solution to matching the f-number of the lens to that of the aperture while switching lenses to a microscope system (see at least Col. 3, lines 50-55 of Khurana).

However, Wellman teaches an infrared optical system comprising a first aperture within a vessel (see at least fig. 5, where 3B is a first aperture within the Dewar) and a second aperture  located at a position proximate to a window on a side facing the object of the vessel (see at least paragraph [0043] and fig. 5, where 18a and 18b comprise a warm stop that is proximate to a window of the vessel).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the microscope system of Gat as modified by Khurana to include the teachings of Wellman so that the warm stop is located at a position proximate to a window on a side facing the object of the vacuum vessel for the purpose of blocking extraneous light from entering the window of the vacuum vessel.

Regarding claim 15, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 14.
Gat also discloses a driving mechanism for driving the second aperture and a control circuit for controlling the driving mechanism (see at least Figs. 6A, 6B, and 7, and Page 8, paragraph [0075], where a logic control module 116 controls the driving mechanism of the variable aperture).

Regarding claim 16, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 14.


Regarding claim 17, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 14.
Gat also discloses a third aperture disposed outside the vessel (see at least Fig. 6A, where the aperture wheel contains multiple apertures, one of them is considered the second aperture, thus any other of them can be considered a third aperture).

Regarding claim 18, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 14.
Gat also discloses that the detector is a camera configured to detect infrared light emitted from a sample (see at least Fig. 17, where the detector is an IR camera).

Regarding claim 19, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 14.
Khurana also teaches that the object is a semiconductor device (see at least Col. 1, lines 14-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Gat as modified by Khurana and Wellman to 
The examiner notes that this limitation is interpreted to be an intended use of the microscope system and is therefore given limited patentable weight.

Regarding claim 21, Gat discloses an observation method for imaging an image of an object using an optical system (see at least the abstract) comprising an optical system comprising a first optical system having a lens of a first magnification and a second optical system having a lens of a second magnification which is higher than the first magnification (see at least Fig. 17, Page 5, paragraph [0053], and page 11, paragraph [0107], where the first optical system is a wide field of view lens and the second optical system is a zoom lens, which has a higher magnification), a support member having a plurality of apertures (see at least Figs. 6A, 6B, and 6D) including a second aperture having a size matching the second optical system and being disposed independently from the optical system outside a vessel corresponding to the second optical system, a detector arranged in the vessel, and the vessel having a first aperture on an optical path between the optical system and the detector (see at least Fig. 17, Page 5, paragraph [0053], and page 11, paragraph [0107], the first aperture being the cold stop 161 and the second aperture being the stop assembly 170, which comprises a variable aperture), the method comprising: locating the first optical system to face the object and removing the second aperture from an optical path of a light from the object between the optical system and the detector; by the detector, imaging the light passing through the first optical system; 
Gat does not specifically disclose a microscope system comprising a microscope optical system.
However, Khurana teaches a microscope system comprising a microscope optical system (see at least the abstract and Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Gat to include the teachings of Khurana so that the optical system is a microscope system comprising a microscope optical system for the purpose of applying the same solution to matching the f-number of the lens to that of the aperture while switching lenses to a microscope system (see at least Col. 3, lines 50-55 of Khurana).
Gat as modified by Khurana does not specifically disclose that the second aperture is located at a position proximate to a window on a side facing the object of the vessel.
However, Wellman teaches an infrared optical system comprising a first aperture within a vessel (see at least fig. 5, where 3B is a first aperture within the Dewar) and a second aperture  located at a position proximate to a window on a side facing the object of the vessel (see at least paragraph [0043] and fig. 5, where 18a and 18b comprise a warm stop that is proximate to a window of the vessel).


Regarding claim 22, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 21.
Gat also discloses that the second aperture is inserted or removed at a position corresponding to a pupil position of the second optical system (see at least Fig. 17, where the stop assembly 170, comprising the variable aperture, is positioned at a pupil position).

Regarding claim 23, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 21.
Gat also discloses that the detector is a camera configured to detect infrared light emitted from a sample (see at least Fig. 17, where the detector is an IR camera).

Regarding claim 24, Gat as modified by Khurana and Wellman discloses all of the limitations of claim 1.
Khurana also teaches that the object is a semiconductor device (see at least Col. 1, lines 14-15).

The examiner notes that this limitation is interpreted to be an intended use of the microscope system and is therefore given limited patentable weight.

Claims 20 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gat (US 2009/0084956) of record (hereafter Gat), in view of Wellman et al. (US 2004/0211907) of record (hereafter Wellman) and Xu et al. (US 7,729,049) of record (hereafter Xu).
Regarding claim 20, Gat discloses an optical system for imaging an image of an object (see at least the Abstract), comprising: an optical system comprising a first optical system having a first magnification (see at least Fig. 17, Lens Group 3 with a magnification of 1.25:1) and a second optical system having a second magnification which is higher than the first magnification (see at least Fig. 17, Page 5, paragraph [0053], and page 11, paragraph [0107], where the first optical system is a wide field of view lens and the second optical system is a zoom lens, which has a higher magnification), and configured to enable a changeover so as to locate either of the first optical system and the second optical system to face to the object (see at least Page 3, paragraph [0030], where the camera lenses can be interchangeable, thus removable); a detector arranged in a vacuum vessel and configured to detect light from the 
Gat does not specifically disclose that the optical system is a microscope system, that the variable aperture is a warm stop comprising a reflective surface provided on a cold stop side and that the warm stop can be inserted or removed at a position proximate to a window on a side facing the object of the vacuum vessel on the optical path.
However, Wellman teaches an infrared optical system comprising a cold stop and a warm stop, wherein the warm stop comprises a reflective surface provided on a cold stop side and located at a position proximate to a window on a side facing the object of the vacuum vessel on the optical path (see at least Page 4, paragraph [0043], and Fig. 5, where 18A and 18B comprise the warm stop and are proximate the window 4 of the Dewar).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical system of Gat to include the teachings of Wellman so 
Gat as modified by Wellman does not specifically disclose that the optical system is a microscope system and that the warm stop can be inserted or removed from an optical path of the light from the object.
However, Xu teaches an optical microscope system comprising a support member (see at least Col. 4, lines 54-63, and Fig. 1B, reference number 102) which supports a field-stop diaphragm (see at least Col. 4, lines 54-63, and Fig. 1B, reference number 106, where a field stop diaphragm is equivalent to a warm stop because it is not cooled) so that the diaphragm can be inserted or removed from an optical path of the light from the object (see at least Col. 4, lines 54-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical system of Gat as modified by Wellman to include the teachings of Xu so that the optical system is a microscope system comprising a support member which supports the warm stop so that the warm stop can be inserted onto or removed from an optical path of the light from the object for the purpose of observing very small objects that are not observable by a naked eye and for the purpose of substituting a known element (a sliding support system that inserts and removes a warm stop) for another known element (a variable 

Regarding claim 25, Gat discloses an observation method for imaging an image of an object (see at least the Abstract) using a system comprising an optical system comprising a first optical system having a first magnification (see at least Fig. 17, lens group 3, which has a magnification of 1.25:1) and a second optical system having a second magnification which is higher than the first magnification (see at least Fig. 17, Page 5, paragraph [0053], and page 11, paragraph [0107], where the first optical system is a wide field of view lens and the second optical system is a zoom lens, which has a higher magnification), a cold stop comprising a first opening corresponding to the first optical system and arranged in a vacuum vessel (see at least Fig. 17, cold stop 161), a variable aperture comprising a second opening corresponding to the second optical system, arranged outside the vacuum vessel, and cryogenically cooled (see at least Fig. 17, stop assembly 170, and page 11, paragraph [0107]), and a detector arranged in the vacuum vessel (see at least Fig. 17, IR camera 160, and page 3, paragraph [0029]), the method comprising: locating the first optical system so as to face to the object (see at least Page 3, paragraph [0030], where the camera lenses can be interchangeable, thus removable) and enlarging the variable aperture around the optical path of the light from the object (see at least Page 3, paragraph [0028], where the size of the variable aperture can be adjusted so that the f-number of the camera matches the f-number of the object lens); by the detector, imaging the light passing through the first optical system and the first opening of the cold stop (see at least Page 3, paragraph [0030], where the infrared camera is used to capture an image); locating the 
Gat does not specifically disclose that the method is a microscopic observation method for a microscope system, that the variable aperture is a warm stop comprising a reflective surface provided on a cold stop side of the warm stop, and that the method comprises removing and inserting the warm stop at a position proximate to a window on a side facing the object of the vacuum vessel on an optical path of the light from the object.
However, Wellman teaches an infrared optical system comprising a cold stop and a warm stop, wherein the warm stop comprises a reflective surface provided on a cold stop side and located at a position proximate to a window on a side facing the object of the vacuum vessel on the optical path (see at least Page 4, paragraph [0043], and Fig. 5, where 18A and 18B comprise the warm stop and are proximate the window 4 of the Dewar).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the optical system of Gat to include the teachings of Wellman so that that the variable aperture is a warm stop comprising a reflective surface provided on a cold stop side and located at a position proximate to a window on a side facing the object of the vacuum vessel on the optical path for the purpose of substituting a known element (a warm 
Gat as modified by Wellman does not specifically disclose that the optical system is a microscope system and that the warm stop can be inserted or removed from an optical path of the light from the object.
However, Xu teaches an optical microscope system comprising a support member (see at least Col. 4, lines 54-63, and Fig. 1B, reference number 102) which supports a field-stop diaphragm (see at least Col. 4, lines 54-63, and Fig. 1B, reference number 106, where a field stop diaphragm is equivalent to a warm stop because it is not cooled) so that the diaphragm can be inserted or removed from an optical path of the light from the object (see at least Col. 4, lines 54-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Gat as modified by Wellman to include the teachings of Xu so that the optical system is a microscope system comprising a support member which supports the warm stop so that the warm stop can be inserted onto or removed from an optical path of the light from the object for the purpose of observing very small objects that are not observable by a naked eye and for the purpose of substituting a known element (a sliding support system that inserts and removes a warm stop) for another known element (a variable aperture) in order to achieve similar predictable results of adjusting the stop size of the warm aperture in order to match the f-number of the optical system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10,048,483 to Nakamura et al., which is related to the present application and claims a similar microscope system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.W.B/             Examiner, Art Unit 2872        

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872